Morse, J.
dissenting. I think this ease was properly submitted to the jury, and that the verdict should not be disturbed. From the plaintiff’s evidence, as I read the record, it appears that after he was ordered not to couple cars, he was told by the yard-boss, under whose orders he was acting on the 7th of May, that he “ must help the boys in the morning ;” that he wanted him to help John Etzcorn. Plaintiff says to-the yard-boss : “All right: you told me once that I should not do this work, — I had nothing to do with it.” The boss replied : “ I cannot help it now. The trains don’t get off in the morning. The South Bend train is late pretty nearly every morning. We have not got men enough to get the' cars ready. You must help them.” This seems to be a plain command to plaintiff to do this work whenever the trains were late, and did not confine him to a single morning. Plaintiff then helped the boys every morning, coupling and uncoupling cars, until the accident.
The testimony introduced on the part of the plaintiff— and we have nothing to do with the evidence on the behalf of the defendant in considering the question whether the case should have been submitted to the jury — -tended to show that this defect had existed for a month. That it was a dangerous break the sequel shows. I think it was the duty of the yard-master to see to it that this track and the others, being almost constantly used in moving cars and coupling them in this yard, was in a safe condition, so that the lives of the men who were compelled to do the coupling on this ground by their emjaloyment, were not endangered, or their persons-put in peril; and being in charge of the yard, with this duty *594incumbent lipón him, his negligence would be the negligence •of the company.
The question whether he was negligent was, under the •plaintiffs proofs, in my opinion, a question for the jury, as was also the negligence of the plaintiff
The plaintiff, under his proofs, was entitled to go to the jury. The question as to whether he or the defendant’s witnesses should be believed ivas also a matter for them to determine. They found in his favor, and I can find no error in the record.